     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 1 of 12 Page ID #:885




1                                                                              JS-6
       Ben M. Davidson, Esq., Bar No. 181,464
2      ben@dlgla.com
       DAVIDSON LAW GROUP, ALC
3      4500 Park Granada Blvd., Suite 202
       Calabasas, California 91302
4      Telephone: (818) 918-4622
5      David W. Long, Esq. (admitted pro hac vice)
       longdw@ergoniq.com
6      ERGONIQ LLC
       8200 Greensboro Drive, Suite 900
7      McLean, Virginia 22102
       Telephone: (202) 847-6853
8
       Attorneys for Plaintiff
9      DMF, Inc.
10
                           UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
       DMF, Inc., a California corporation,        Case No. 2:19-CV-04519 CAS (GJSx)
13
                    Plaintiff,
14
                                                   PERMANENT INJUNCTION
15           vs.                                   AND CONSENT JUDGMENT
16
       AMP Plus, Inc. d/b/a ELCO Lighting, a
17     California corporation,                     Ctrm: 350 W. First Street, Room 8D
18                  Defendant.                     Hon. Christina A. Snyder
19
20
21
22
23
24
25
26
27
28

                                               1

                     [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 2 of 12 Page ID #:886




1            WHEREAS before the Court is Plaintiff, DMF, Inc.’s (“DMF”), operative
2      Corrected First Amended Complaint for Patent Infringement (Dkt 18) asserting
3      infringement by certain products sold by Defendant AMP Plus, Inc. d/b/a ELCO
4
       Lighting and d/b/a ELCO Lighting Inc. (“ELCO”) of U.S. Design Patent No.
5
       D847414 (“the D’414 Patent” at Dkt 18-1) entitled “Unified Casting Lighting
6
       Module” and U.S. Design Patent No. D847415 (“the D’415 Patent”) entitled
7
       “Unified Casting Lighting Module” (collectively “DMF’s Design Patents-In-
8
9      Suit”).

10           WHEREAS the accused ELCO products include different versions of
11     ELCO’s ELL LED Modules sold for residential use (e.g., model numbers
12     ELL08xx and ELL11xx, hereinafter the “Residential ELL Modules”) and
13     commercial use (e.g., model numbers ELL21xx, hereinafter the “Commercial ELL
14     Modules”).
15
             WHEREAS before the Court also is ELCO’s Answer to Amended
16
       Complaint (Dkt 22) that denied infringement and contained alleged fourteen
17
       affirmative defenses:
18
          Ɣ First Affirmative Defense: Failure to state a claim upon which relief can be
19          granted;
20        Ɣ Second Affirmative Defense: Doctrines of waiver, equitable estoppel and/or
21          acquiescence;
          Ɣ Third Affirmative Defense: Unclean hands;
22
          Ɣ Fourth Affirmative Defense: No infringement of a valid or enforceable claim
23          of DMF’s Design Patents-In-Suit;
24        Ɣ Fifth Affirmative Defense: Patent misuse;
25        Ɣ Sixth Affirmative Defense: Deny entitlement to relief;
26        Ɣ Seventh Affirmative Defense: No infringement or wrongdoing by ELCO;
          Ɣ Eighth Affirmative Defense: Failure to mitigate damages;
27
28

                                              2

                    [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 3 of 12 Page ID #:887




1         Ɣ Ninth Affirmative Defense: Failure to comply with the requirements of
            patent laws under 35 U.S.C. § 100 et seq., including 35 U.S.C. §§ 102, 103,
2           112 and 171;
3         Ɣ Tenth Affirmative Defense: Proceedings during prosecution of the DMF
4           Design Patents-In-Suit preclude and estop DMF from asserting that ELCO
            infringes;
5         Ɣ Eleventh Affirmative Defense: No entitlement to damages due to failing to
6           comply with notice requirements of 35 U.S.C. § 287;
          Ɣ Twelfth Affirmative Defense: DMF Design Patents-In-Suit are so restricted
7           in scope such that Defendants have not infringed and do not infringe;
8         Ɣ Thirteenth Affirmative Defense: DMF cannot meet any of the requirements
9           of an injunction; and
          Ɣ Fourteenth Affirmative Defense: ELCO reserves the right to assert
10          additional affirmative defenses upon further investigation and discovery.
11          WHEREAS the Parties have expended significant time and resources so far
12     to proceed in this case through completion of all fact and expert discovery except
13
       for the deposition of ELCO’s designated expert who ELCO proffered as a witness
14
       to provide expert testimony on infringement and invalidity. By Court Order (Dkt
15
       66), that expert deposition was scheduled for January 21, 2021 and the deadline for
16
       DMF to file dispositive motions is February 4, 2021. By Court Order (Dkt. 62),
17
18     the parties have pretrial submissions due in the coming weeks based on a Pretrial

19     Conference scheduled for March 8, 2021 and trial scheduled for April 6, 2021.
20           WHEREAS, under a confidential Settlement Agreement executed and filed
21     under seal with this Court on January 20, 2021, the parties have resolved their
22     disputes in this Action, and the parties agreed to the permanent injunction herein to
23     be entered immediately with terms herein that the Parties agree provide sufficient
24
       notice to ELCO and those acting in concert with ELCO of the enjoined activity.
25
             NOW THEREFORE, upon agreement and consent of both Parties, the Court
26
       finds that there is good and sufficient cause to enter this Permanent Injunction
27
28

                                                 3

                     [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 4 of 12 Page ID #:888




1      Order and Consent Judgment, and IT IS HEREBY ORDERED, ADJUDGED
2      AND DECREED that:
3                                         FINDINGS
4            1.    The Parties to this action are Plaintiff DMF, Inc. (“DMF”) and
5      Defendant AMP Plus, Inc. d/b/a ELCO Lighting and d/b/a ELCO Lighting Inc.
6      (“ELCO”) (hereinafter collectively “the Parties”) and have entered a confidential
7
       Settlement Agreement filed in this Action under seal.
8
             2.    This Court has jurisdiction and venue of the subject matter of this
9
       Action and the Parties and their respective agents under Title 35 of the United
10
       States Code and Title 15 §§ 1115 and 1125 of the United States Code, 28 U.S.C.
11
       §§ 1331 and 1338(a), and 29 U.S.C. § 1367.
12
             3.    DMF’s U.S. Design Patent No. D847414 (“the D’414 Patent”)
13
       entitled “Unified Casting Lighting Module” (Dkt. 18-1, EXHIBIT A – PAGE 25
14
       to PAGE 32) claims the ornamental design for a lighting module as shown and
15
       described in the D’414 Patent, including Figure 1 (“an exploded right rear
16
17     perspective view of the new design for a lighting module, the left rear perspective

18     view being a reverse mirror image thereof”) and Figure 2 (“a front left

19     perspective view of the new design for a lighting module, the front perspective
20     view being a reverse mirror image thereof”) where “portions and features of the
21     lighting module not shown in the drawings form no part of the claimed design”
22     and “[t]he broken lines in the drawings for no part of the claimed design” (D’414
23     Patent at Description):
24
25
26
27
28

                                                4

                    [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 5 of 12 Page ID #:889




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18      D’414 Patent Figure 1                       D’414 Patent Figure 2
19
20           4.     DMF’s U.S. Design Patent No. D847415 (“the D’415 Patent”)
21     entitled “Unified Casting Lighting Module” (Dkt 18-1, EXHIBIT A – PAGE 34
22     to PAGE 41) claims the ornamental design for a lighting module as shown and
23     described in the D’415 Patent, including Figure 1 (“a front right perspective view
24     of the new design for a unified casting light module, the front left perspective
25
       being a reverse mirror image thereof”) and Figure 2 (“a front view of the new
26
       design for a unified casting light module”) where “[t]he portions or features of
27
       the unified casting light module not shown in the drawings form no part of the
28

                                                5

                    [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 6 of 12 Page ID #:890




1      claimed design” and “[t]he broken lines in the drawings form no part of the
2      claimed design” (D’415 Patent at Description):
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18                    D’415 Patent Figure 1                    D’415 Patent Figure 2
19           5.     Below are what the Parties agree to be true and correct images of the
20     ornamental design of ELCO’s Version 1 Residential ELL Module (e.g., Model
21     Nos. 08xx or 11xx, including ELL0827, ELL0830, ELL0835, ELL0840,
22     ELL08SD, ELL1127, ELL1130, ELL1135, ELL1140 and ELL11SD) and
23     ELCO’s Version 1 Commercial ELL Module (e.g., Model Nos. ELL21xx,
24     including ELL2127D, ELL2130D, ELL2135D, ELL2140D and ELL21SDD) that
25     are subject to the injunction herein:
26
27
28

                                               6

                     [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 7 of 12 Page ID #:891




1
2
3
4
5
6
7
8
9            6.     Below are what the Parties agree to be true and correct images of the
10     ornamental design of ELCO’s Version 2 Residential ELL Module (e.g., Model
11
       Nos. 08xx or 11xx, including ELL0827, ELL0830, ELL0835, ELL0840,
12
       ELL08SD, ELL1127, ELL1130, ELL1135, ELL1140 and ELL11SD) that is
13
       subject to the injunction herein:
14
15
16
17
18
19
20
             7.     Below is what the Parties agree to be a true and correct image of the
21
       ornamental design of ELCO’s Version 3 Residential ELL Module (e.g., Model
22
       Nos. 08xx or 11xx, including ELL0827, ELL0830, ELL0835, ELL0840,
23
       ELL08SD, ELL1127, ELL1130, ELL1135, ELL1140 and ELL11SD) and
24
       ELCO’s Version 3 Commercial ELL Module (e.g., Model Nos. ELL21xx,
25
       including ELL2127D, ELL2130D, ELL2135D, ELL2140D and ELL21SDD) that
26
27     are subject to the injunction herein:

28

                                                7

                     [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 8 of 12 Page ID #:892




1
2
3
4
5
6
7
8
9
             8.    Below is what the Parties agree to be a true and correct image of the
10
       ornamental design of ELCO’s Version 4 Residential ELL Module (e.g., Model
11
       Nos. 08xx-4 or 11xx-4, including ELL0827-4, ELL0830-4, ELL0835-4,
12
       ELL0840-4, ELL08SD-4, ELL1127-4, ELL1130-4, ELL1135-4, ELL1140-4 and
13
       ELL11SD-4) that is subject to the injunction herein:
14
15
16
17
18
19
20
21
22
23
             9.    Below is what the Parties agree to be a true and correct image of the
24
       ornamental design of ELCO’s Version 4 Commercial ELL Module (e.g., Model
25
       Nos. ELL21xx-4, including ELL2127D-4, ELL2130D-4, ELL2135D-4,
26
27     ELL2140D-4 and ELL21SDD-4) that is subject to the injunction herein:

28

                                               8

                    [Proposed] Permanent Injunction and Consent Judgment
     Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 9 of 12 Page ID #:893




1
2
3
4
5
6
7
8
9
             10.      As used herein, the enjoined “ELCO ELL Products” are all of the
10
       Residential and Commercial Versions 1, 2, 3 and 4 ELL Modules described in
11
       paragraphs 5 to 9 immediately above, which the Parties agree provide sufficient
12
13     notice to ELCO and others of the products subject to the permanent injunction

14     order below.

15                           PERMANENT INJUNCTION ORDER
16           IT IS HEREBY ORDERED that, for as long as either of the DMF’s design
17     patents D’414 and D’415 is valid and enforceable and effective immediately upon
18     the date of this Order, ELCO and ELCO’s owners, employees, officers, directors,
19     sales representatives, and all other persons in active concert or participation with
20     them, are permanently enjoined from:
21
             (a) making, using, offering to sell or selling in the United States or importing
22
       into the United States all of the Residential and Commercial Versions 1, 2, 3, and 4
23
       ELL Module products described in paragraphs 5 to 9 immediately above or
24
       products that are no more than colorably different from any such product, which
25
26     includes publication or distribution of images of the ornamental design of such

27     products by website, marketing materials, or otherwise;
28

                                                 9

                      [Proposed] Permanent Injunction and Consent Judgment
Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 10 of 12 Page ID #:894
 Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 11 of 12 Page ID #:895




1                   APPROVED AS TO FORM AND CONTENT:
2
     Dated: January 20, 2021             By: /s/Ben M. Davidson
3                                            Ben M. Davidson
4                                            DAVIDSON LAW GROUP ALC
5                                             David W. Long
6                                             ERGONIQ LLC
                                              Attorneys for Plaintiff, DMF, Inc.
7
8                                        By: /s/ J. Rick Tache
9                                            J. Rick Taché
                                             BUCHALTER
10                                           A Professional Corporation
11
                                              Attorneys for Defendant
12                                            AMP Plus, Inc., d/b/a ELCO Lighting
13                                            and d/b/a ELCO Lighting Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         11

                 [Proposed] Permanent Injunction and Consent Judgment
 Case 2:19-cv-04519-CAS-GJS Document 72 Filed 01/21/21 Page 12 of 12 Page ID #:896




1
2         CERTIFICATION PURSUANT TO LOCAL RULE 5-4.3.4(A)(2)(i)

3          Pursuant to Section 2(f)(4) of the electronic case filing administrative
4    policies and procedures manual, I hereby certify that the content of this document
5    is acceptable to J. Rick Taché, counsel for ELCO, and I have obtained his
6    authorization to affix his electronic signature to this document.
7
8    Dated: January 20, 2021                  By: /s/ Ben M. Davidson
9                                                 Ben M. Davidson
                                                  DAVIDSON LAW GROUP ALC
10
                                                  Attorneys for Plaintiff, DMF, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              12

                   [Proposed] Permanent Injunction and Consent Judgment
